Appellee sued appellant upon the following instrument: "April 7, 1938. I hereby agree to pay *Page 952 
Century Orchestra Corp., the sum of Eighty Dollars Bal Due on Don Redmans engagement April 7, 1938, within 60 Days." Appellant defended on the grounds of lack of consideration, duress and fraudulent misrepresentation. Trial resulted in an instructed verdict against appellant and judgment was entered accordingly.
Appellant contends that there was a question of fact made for the jury and that the court erred in directing a verdict. The facts regarding the whole matter are very meagerly stated in the briefs, but we infer that appellant had engaged Don Redman's band for a performance on April 7, 1938, at a price of $350, and that Orlando Robinson was to have some connection with the band, just what connection we do not know. It appears that one Frank was manager of the band. Appellant had paid $250 of the $350 agreed upon, and the band refused to play until the balance was paid. Appellant says Orlando Robinson was not with the band, and for that reason some of the people to whom he had sold tickets demanded their money back, and he didn't think he should pay the balance. Under these circumstances he says Frank came to him and asked him to sign the above instrument so he could show it to the band, as a settlement, and that it would be returned to him. After the instrument was executed and exhibited, the band went ahead and played.
We see in this no element of fraud, unless it be said to be an attempt to defraud the band. Certainly not a fraud upon appellant. Nor was there any duress shown in getting him to sign. He owed a balance of $100, and the band refused to play until it was settled. It was settled by compromise for $80, and that in the form of a note. He knew that Robinson was not with the band and made his settlement. He says he lost money on the deal, but that was a risk he assumed.
Affirmed. *Page 953